Citation Nr: 0212045	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for swelling of the 
hands, fingers and wrists, claimed as secondary to the 
veteran's service-connected low back disability.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, spondylosis and disc bulges of 
the lumbosacral spine.  

3.  Entitlement to an increased (compensable) disability 
rating for prostatitis.  

(The issues of entitlement to service connection for a right 
knee disability and entitlement to service connection for a 
left knee disability will be the subjects of a later 
decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984 
and from November 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
June 2002, the veteran testified at a hearing held at the RO 
before the undersigned Member of the Board.  

The issue of entitlement to service connection for swelling 
of the hands, fingers and wrists, claimed as secondary to the 
veteran's service-connected low back disability is addressed 
in this decision.  The Board observes in passing that during 
the June 2002 hearing, the veteran testified that headaches 
and numbness of his hands began in service, the day following 
an incident in which he was hit on the head by a hatch cover 
of a tracked vehicle.  He noted that occurred in March 1985.  
The Board further  notes that the RO denied service 
connection for residuals of the March 1985 head injury in a 
rating decision dated in December 1996.  The veteran was 
notified of that decision in January 1997 and he did not 
appeal.  If the veteran is seeking to reopen that claim he 
and his representative should contact the RO.  




FINDINGS OF FACT

1.  No specific disability of the hands, fingers and wrists 
has been shown as either related to service or to the 
veteran's service-connected low back disability, which 
includes degenerative joint disease, spondylosis and disc 
bulges.  

2.  The veteran's low back disability is manifested by severe 
limitation of motion, extreme tenderness to palpation, muscle 
spasm and substantial chronic low back pain and complaints of 
radiating leg pain.  

3.  The veteran's service-connected prostatitis is manifested 
by long-term drug therapy and intermittent intensive 
management, without medical evidence of poor renal function, 
obstructed voiding, urinary frequency, voiding dysfunction, 
or recurrent symptomatic infection requiring 
drainage/frequent hospitalization and/or requiring continuous 
intensive management. 


CONCLUSIONS OF LAW

1.  Disability manifested by swelling of the hands, fingers 
and wrists was not incurred in or aggravated by active 
service, nor is any such claimed disability proximately due 
to or the result of the veteran's service-connected low back 
disability.  38 C.F.R. § 3.310 (2001).  

2.  The criteria for a 60 percent disability rating for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).  

3.  The criteria for a 10 percent disability rating for 
prostatitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for swelling of the 
hands, fingers and wrists, claimed as secondary to his 
service-connected low back disability.  He is also seeking 
increased disability ratings for that back disability and for 
prostatitis.

In the interest of clarity, the Board will initially discuss  
the applicability of the Veterans Claims Assistance Act of  
2000 to this case.  Thereafter the Board will analyze the 
veteran's claims and render its decision.  As noted above, 
the issues of entitlement to service connection for bilateral 
knee disabilities will be the subjects of further development 
and will be adjudicated in a later Board decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the  
Secretary that is necessary to substantiate the claim.  As  
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds  that the development of has 
proceeded in accordance with the provisions of the law and 
regulations.  

Review of the record shows that from the outset of the 
veteran's claims, the RO has requested that he identify 
health care providers so that it could obtain medical 
evidence pertaining to the veteran's claims.  Further, the RO 
in its statement of the case and supplemental statements of 
the case has informed him of the criteria for granting 
service connection as well as the criteria for increased 
ratings for his service-connected low back disability and his 
prostatitis.  In addition, in April 2001, the RO specifically 
informed the veteran of the VCAA and again explained what 
kind of evidence was necessary to grant service connection 
and increased rating claims and explained to the veteran that 
it would attempt to obtain any evidence the veteran 
identified that pertained to his claims.  Thereafter, the 
veteran presented argument pertaining to his claims and 
testified the hearing before the undersigned Member of the 
Board.  The veteran testified about current and past 
treatment for his claimed disabilities.  The undersigned 
granted the veteran a period of sixty days in which to submit 
additional evidence, and in July 2002 the veteran submitted 
copies of service medical records, records from his private 
physician and VA treatment records.  Those records reached 
the Board in August 2002.  

As discussed above, the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  The veteran has not 
identified, and the Board is not aware of, any additional 
evidence that could be obtained to substantiate his claims.  

In sum, the facts relevant to the veteran's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claims.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C. § 5103(a) (West 
1991).  The current standard of review is as follows: 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply this standard in adjudicating the 
veteran's claims.

1.  Entitlement to service connection for swelling of the 
hands, fingers and wrists, claimed as secondary to the 
veteran's service-connected low back disability.  

The veteran is claiming service connection for swelling of 
the hands, fingers and wrists.  The veteran's service medical 
records do not show, nor does he contend, that disability 
manifested by such swelling was present in service.  The 
veteran contends that swelling of the hands, fingers and 
wrists is related to his service-connected low back 
disability.  That disability includes degenerative joint 
disease of the lumbosacral spine, spondylosis and disc 
bulges.  The veteran argues that arthritis in his back 
affects his whole body, and he asserts that it is incorrect 
for a doctor to say that his back disorder cannot affect 
other parts of his body.  He states that if arthritis plays a 
part in his back disability, it will affect his whole body.  

Relevant law and regulations

In general, service connection may be granted for disability 
resulting from a  disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Under 38 C.F.R. § 3.310(a) a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  

Regardless of the theory of entitlement, the existence of the 
claimed disability, in this case an identifiable disability 
manifested by swelling of the hands, fingers and wrists, is 
an essential element of a claim for VA disability 
compensation.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (1997).  

Analysis

In general, for secondary service connection to be granted, 
three elements must be met: (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Since the 
veteran has a service-connected low back disability, element 
(2) is met.  For reasons expressed immediately below, the 
Board finds that elements (1) and (3) have not been met.

The only documented complaints of swelling of the hands are 
in VA outpatient records dated in May 1997 and July 1997.  In 
May 1997, the veteran complained of low back pain and 
swelling in the right hand.  The physician stated that he saw 
no swelling in the right wrist and right hand.  The 
assessment included chronic arthralgia of low back and right 
wrist.  Medication for joint pain was continued.  In July 
1997 he also complained of pain in the small joints of his 
hands.  He said he had some morning stiffness.  Laboratory 
studies were planned.  At a VA general medical examination in 
February 1998, the veteran complained of numbness in his 
fingers, which he said started after a fall in service in 
December 1990.  Examination of the hands in February 1998 
showed no swelling about the digits or joints, and X-rays of 
both hands were normal.  The diagnosis was normal examination 
of the hands.  The examiner stated that there was no 
rationale under which the veteran's lumbar spine disorders 
would in any way be affecting his hands.  

There is no indication that that the laboratory studies in 
ordered in July 1997 were positive for any systemic arthritic 
disorder, and available clinical records after that date and 
extending well into 2002 include no reference to complaints 
or findings concerning swelling of the hands, fingers or 
wrists.  In this regard, the Board notes that the only later 
medical evidence concerning the hands appears in a VA 
neurology consultation dated in April 2000.  At that time the 
veteran was referred to neurology for management of chronic 
neck pain and he said he sometimes  had pain radiating down 
both shoulders and occasionally also had numbness or both 
hands.  The neurologist noted that a CT scan of the cervical 
spine had shown a small disc herniation in the cervical 
spine.  The neurologist did not associate the veteran's 
complaints with his service-connected low back disability.  

In this case, there is simply no medical evidence that the 
veteran currently has a disability manifested by swelling of 
the hands, fingers or wrists.  Because the veteran has no 
currently diagnosed disability manifested by swelling of the 
hands, fingers and wrists, the preponderance of the evidence 
is against his claim, and service connection for disability 
manifested by swelling of the hands, fingers and wrists must 
be denied.  See Gilpin and Degmetich v. Brown, both supra; 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless current 
disability exists].

  The Board does not necessarily doubt that the veteran 
experiences discomfort in his wrists at times.  However, 
absent an underlying disability, service connection may not 
be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  The Board observes in passing that some of the 
medical evidence of record indicates that a cervical spine 
disability, which has not been service connected, may be 
implicated in the veteran's upper extremity complaints.  In 
any event, there is no medical evidence which supports the 
veteran's contention that his service-connected lumbar spine 
disability is responsible for his upper extremity complaints.  
Indeed, as indicated above the February 1998 examiner 
emphatically discounted any such claimed relationship.  In 
the absence of a medical nexus, the veteran's claim fails.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The only suggestion in the record that the veteran currently 
has a disability manifested by swelling of the hands, fingers 
and wrists and that it is related to the service-connected 
degenerative joint disease of the lumbosacral spine comes 
from the veteran himself.  It is, however, now well-
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 49-
95 (1992).  The Board therefore places no weight of probative 
value on the veteran's statements concerning diagnosis and 
etiology of the claimed disability.

In summary, for the reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied. 

The Board will now move on to a discussion of the two 
increased rating claims.


Increased rating claims - pertinent law and regulations

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from  diseases and injuries incurred or aggravated 
during military  service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41  
(2001).  See Peyton v. Derwinski, 1 Vet. App. 282  (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at  
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the  
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific rating criteria will be addressed in connection with 
the individual issues on appeal.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, spondylosis and disc bulges of 
the lumbosacral spine.  

Procedural history

Service medical records show that in December 1990 the 
veteran injured his back in a fall from 3 feet above the 
ground.  At the separation examination in March 1991, the 
veteran complained of back pain, and x-rays of the lumbar 
spine in April 1991 showed degenerative changes and disc 
space narrowing.

The veteran filed a claim for service connection for a low 
back disability in August 1994.  At a VA examination, the 
veteran complained that his back sometimes hurt, and x-rays 
showed mild early spondylosis of the lower lumbar spine with 
slightly narrowed posterior disc space at L5-S1.  Based on 
this record, the RO, in a May 1995 rating decision, granted 
service connection for spondylosis of the lower lumbar spine 
and assigned a noncompensable rating.  

In May 1996, after the receipt of private medical records 
documenting treatment for an acute herniated sic and 
recurrent lumbar strain, the RO increased the rating to 
20 percent.  Thereafter, in June 1996 stated that he could 
not work because of his low back disability.  In a rating 
decision dated in December 1996, the RO continued the 20 
percent rating, and the veteran's disagreement with that 
decision led to this appeal.  In an April 1998 rating 
decision, the RO increased the assigned disability rating to 
40 percent for degenerative joint disease of L5-S1 with mild 
spondylosis and disc bulges at L3-S1, and the veteran 
continued his appeal.  

Pertinent regulations

(i.)  Schedular criteria

The veteran's service-connected low back disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
[intervertebral disc syndrome].  

Under Diagnostic Code 5293, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
syndrome, a 10 percent evaluation is  assigned for mild 
intervertebral disc syndrome, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent rating is  warranted for intervertebral 
disc syndrome that is severely disabling with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
is assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code  5293 (2001).

Other diagnostic codes under which lumbar spine disability 
may be rated include Diagnostic Code 5292, which provides a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent rating for moderate limitation of 
motion and a 40 percent rating for severe limitation of 
motion.  Under Diagnostic code 5295, lumbosacral strain 
warrants a 20 percent rating with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The Board notes that words such as "mild" "moderate" and 
"severe" are not defined in the VA Schedule for Rating  
Disabilities.  Rather than applying a mechanical formula, the  
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).  
It should also be noted that use of descriptive terminology 
such as "moderate" by medical professionals, although  
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a  
decision regarding an increased rating.  38 U.S.C.A. 7104(a)  
(West 1991); 38 C.F.R. 4.2, 4.6 (2001).


(ii.)  Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a  
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness,  
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel  
of the Secretary of VA, VAOPGCPREC 36-97, held that  
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the  
cervical, thoracic, or lumbar vertebrae.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the  
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and  
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference  
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Medical evidence 

VA treatment records dated from June 1996 to February 1997 
show that physical therapy was prescribed and continued 
during that period for the veteran's chronic low back pain.  
Those records indicate that the veteran reported that his 
pain level remained at the same 7/10, but increased at times 
to 8-9/10.  At a September 1996 VA examination, forward 
flexion was limited to 45 degrees, and straight leg raising 
was positive at 25 degrees.  Although the veteran complained 
of numbness in both legs, areas of numbness in the legs were 
not in dermatome distribution.  

VA treatment continued and the veteran complained of an acute 
exacerbation of low back pain in May 1997 while examination 
at that time showed mild tenderness over L4-L5 with mild 
paraspinal spasm.  Medication was continued and an October 
1997 MRI of the lumbar spine in October 1997 showed mild 
spondylosis, bulging discs and degenerative joint disease of 
facet joints, bilaterally at L3-L4, L4-L5 and L5-S1.  

By the time of a VA general medical examination in February 
1998, the veteran was wearing a back brace and walked with a 
limp on the left and was somewhat bent over.  On examination, 
the veteran flexed the lumbar spine to 30 degrees.  There was 
no extension.  Lateral bending was to 10 degrees on the right 
and left, and rotation was to approximately 10-15 degrees on 
the left and to 10 degrees on the right.  There was no spasm 
noted in the muscles of the lumbar spine.  

In April 1998 a VA physician ordered a new MRI of the lumbar 
spine noting that the veteran's low back pain was 
progressively increasing.  The MRI was done in June 1998 and 
reportedly indicated the presence of advanced degenerative 
joint disease changes of the lumbar spine with mild lateral 
canal stenosis.  There was no evidence of disc herniation.  
An outpatient record shows that in a follow-up appointment 
for low back pain in January 1999, the veteran reported a 
sudden onset of a back "catch" that morning.  On 
examination, the veteran was not able to walk freely.  There 
was tenderness and intense pain over the lower lumbar region 
on the left side.  There was flexion to no more than 20 to 30 
degrees, extension to 5 to 10 degrees and rotations were done 
very cautiously.  There was no motor weakness, and sensations 
were intact.  The veteran was not able to raise his legs more 
than 5 to 10 inches above the ground because of the sudden 
catch in the back and the radiating pain over the left thigh 
and leg.  The physician said there was probably a root 
irritation of the nerves that was causing the veteran so much 
pain.  The physician recommended that the veteran come into 
the domiciliary for physical therapy.  In March 1999 the 
veteran was disapproved for domiciliary admission because his 
back disability made him unable to do required tasks.  

In March 1999, the veteran was hospitalized so that he could 
have physical therapy twice a day.  On admission, examination 
of the low back revealed mild to moderate tenderness over the 
low back muscles, and range of motion, particularly flexion, 
was decreased due to pain.  Straight leg raising was positive 
at 45 degrees.  At the initial physical therapy evaluation, 
the veteran reported that his pain level was 8-9/10.  After 
two weeks, the rehabilitation physician indicated that the 
therapy did not seem to be helping and after approximately 
three weeks, the veteran was discharged from physical therapy 
and it was stated the goals were met.  X-rays in late March 
1999 reportedly showed some worsening of the changes of 
degenerative disc disease compared with examination in 
February 1998.  They also showed abnormalities suggestive of 
muscular spasm.  

In August 1999, the veteran was issued a new lumbosacral 
corset.  In December 1999, he complained that he had intense 
radiating pain from the low back over the sacroiliac joint 
radiating in to the back of the left thigh and leg.  On 
evaluation, the veteran appeared to be in intense pain.  The 
physician noted marked tenderness over the left sacroiliac 
joint and paraspinal spasm on the left side of the spine.  
Movements of the spine appeared to be limited.  There was 
intense pain on straight leg raising on the left.  The 
physician stated he did not see a neurological deficit.  In 
February 2000, the veteran continued to complain of pain in 
the back radiating to the left hip joint and to the left 
knee.  He was taking Sulindac with some relief, but still had 
pain.  There was mild spasm of the paraspinal muscles.  The 
veteran was ambulatory with a cane.  Lodine was prescribed.  
In June 2000, it was noted that the veteran definitely had 
some spasm in the low back, specifically on the left side 
with bending forward.  In November 2000, the veteran 
complained of back and neck pain and requested a stronger 
pain pill because Darvocet was not helping.  The physician 
noted the veteran was ambulatory but limping because of the 
low back pain.  There was tenderness over lumbar muscles and 
straight leg raising was positive.  

In February 2001, examination of the spine showed no focal 
deformity, there was straight leg raising to 90 degrees on 
both sides and there was no neurological deficit of his lower 
limbs.  Medications were renewed.  He had routine visits in 
May and August 2001, at which time he was advised to keep 
appointments with the physical medicine clinic because he 
needed physical therapy.  In August 2001, he was admitted to 
the domiciliary for approximately 30 days for physical 
therapy.  On physical examination, the back was described as 
muscular but with limitations of movement.  There was extreme 
tenderness to palpation of the back.  The goal was to achieve 
relief of pain from 8-9/10 to 4-5/10 in 4 weeks and to 
increase paraspinal muscle strength from 4/5 to 5/5 4 weeks 
by discharge.  The goals were said to be partially met at 
discharge in September 2001.  He was to be limited to:  no 
prolonged sitting, standing, or bending; no lifting over five 
pounds; and no strenuous activities.  

The veteran was continued on medications and conservative 
treatment.  In June 2002, the veteran complained of severe 
low back pain, muscle spasm, pain in both knees, and numbness 
and giving way of legs.  He had a pain score of 8 and said 
that Lodine was not helping him.  It was noted that the 
veteran walked with a cane and there was restricted mobility 
of the spine.  It was planed to try Hydrocodone and Flexeril.  

Analysis

The veteran is seeking an increased evaluation for his 
service-connected degenerative joint disease of L5-S1 with 
mild spondylosis and disc bulges at L3-S1.  Review of the 
record shows that the veteran's service connected low back 
disability is currently manifested by severe limitation of 
motion, extreme tenderness to palpation, muscle spasm and 
substantial chronic low back pain and complaints of radiating 
leg pain.  

(i.)  Assignment of diagnostic code

As was noted above, the RO has assigned a 40 percent rating 
for the veteran's service-connected low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one diagnostic code may be more  appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, imaging studies of the veteran's low back have 
consistently shown bulging discs along with degenerative 
joint disease and spondylosis with symptoms including limited 
motion, muscle spasm and radiating pain.  Rating the veteran 
under Diagnostic Code 5293, intervertebral disc syndrome, is 
consistent with the manifestations of the service-connected 
disability.  Moreover, rating under Diagnostic Code 5293 
holds open the  possibility of a maximum 60 percent rating, 
whereas other  diagnostic codes, such as Diagnostic Code 5292 
[limitation of  motion of the lumbar spine] and Diagnostic 
Code 5295  [lumbosacral strain] provide a maximum rating of 
40 percent.  The veteran and his representative have not 
questioned the choice of Diagnostic Code 5293.  

Accordingly, the Board finds that Diagnostic Code 5293 is  
most appropriate for the purposes of rating the veteran's 
service-connected low back disability.

(ii.)  Schedular rating

The veteran is currently rated as 40 percent disabled under 
Diagnostic Code 5293.   As discussed above, a 40 percent 
rating is warranted for intervertebral  disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic  neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings  appropriate to 
the site of diseased disc, with little intermittent relief.

The Board has concluded that the veteran's service-connected 
low back disability is manifested by severe limitation of 
motion, tenderness to palpation, muscle spasm and substantial 
chronic low back pain and complaints of radiating leg pain.  
Although the evidence has consistently shown these symptoms, 
examiners have repeatedly noted that neurological deficits 
have not been present, which would be necessary for a 60 
percent rating under Diagnostic Code 5293.  

The Board notes, however, that examiners have observed flare-
ups of the disability when there has been extreme pain 
interfering with the veteran's ability to rise from a chair 
or to stand, bend or stoop, and he has been advised to lift 
no more than 5 pounds.  Further, the veteran's limp has been 
associated with his low back pain.  These findings 
demonstrate functional loss due to pain contemplated by 
38 C.F.R. § 4.40, functional loss due to pain on movement of 
a joint contemplated by 38 C.F.R. § 4.45 (which specifies 
that disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations) and 
also demonstrate painful motion with joint pathology 
addressed by 38 C.F.R. § 4.59.  

Under these circumstances, in the Board's judgment the 
additional disability associated with painful motion warrants 
an increase of the veteran's low back disability from 40 
percent to 60 percent under Diagnostic Code 5293.  
See VAOPGCPREC 36-97 [as intervertebral disc syndrome 
involves loss of range of motion 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of disability]; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.25 (2001).  

As noted above, 60 percent is the maximum rating available 
under Diagnostic Code 5293.  Additional rating over and above 
60 percent under 38 C.F.R. §§ 4.40 and 4.45 may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 


3.  Entitlement to an increased (compensable) disability 
rating for prostatitis.  

Procedural history

In a rating decision dated in December 1996, the RO granted 
service connection for prostatitis and assigned a 
noncompensable rating effective from August 1996.  The 
veteran's disagreement with that rating led to this appeal.  
He contends that the record shows that he received 
significant medication for his prostate condition and that on 
this basis he should be granted a higher rating.  

Pertinent regulations

Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7257, which provides that prostate gland injuries, 
infections, hypertrophy or postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Voiding dysfunction and urinary 
tract infections are evaluated pursuant to 38 C.F.R. § 4.115a 
[ratings of the genitourinary system - dysfunctions].  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day. A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation. See 38 C.F.R. § 4.115a. 

Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
See 38 C.F.R. § 4.115a.

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
Urinary tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times per year) and/or requiring continuous intensive 
management warrant a 30 percent evaluation.  Urinary tract 
infections with poor renal function are rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.

Medical evidence

Review of VA outpatient records shows that in December 1995 
the veteran was noted to have a history of chronic 
prostatitis and was on Septra.  He was provided a urology 
consultation, and in January 1996, he underwent an 
intravenous pyelogram, which was normal.  At that time, it 
was noted that the veteran had a 12-year history of prostate 
and perineal pain.  On cystoscopy in February 1996, the 
prostate was normal and no abnormalities of the bladder were 
found.  

The veteran saw his private physician in September 1996 with 
complaints of prostate problems.  He denied any dysuria or 
hematuria, but said he had some difficulty initiating urine 
flow.  The assessment was prostatitis, and the physician 
prescribed Septra for 2 weeks.  VA outpatient records show 
that in January 1997, the veteran complained of occasional 
frequency and occasional dysuria.  After examination, the 
assessment was chronic prostatism, and Septra was prescribed 
for one month.  In May 1997 the veteran complained of pain 
while urinating.  On examination, the prostate was very 
tender, and the assessment was prostatitis.  The physician 
prescribed Septra for one month.  In early February 1998, the 
veteran complained of recurrent prostatitis and requested 
Septra.  At the VA general medical examination in late 
February 1998, the veteran reported a history of prostate 
problems and pain.  On examination, the prostate was somewhat 
tender on palpation.  The assessment at that time was 
chronic/recurrent prostatitis, no evidence of such today.  

While the veteran was hospitalized in April 1999 for physical 
therapy, a rectal examination indicated the prostate was not 
tender.  Examination was normal.  In May 2000, the veteran 
complained of an acute prostate problem and said he had 
difficulty starting urination and sometimes had frequency of 
urination.  On examination, the prostate was slightly 
enlarged, and the veteran was started on Hytrin.  In June 
2000, he continued to complain of some urinary discomfort, 
and the examiner noted he had a history of repeated 
prostatitis.  The assessment after examination was history of 
chronic prostatitis with urinary symptoms and slightly 
enlarged prostate.  Septra was prescribed for 10 days.  At a 
urology consultation in August 2000, the physician noted that 
the veteran had ongoing urinary complaints.  It was noted 
that the veteran had been unable to tolerate Hytrin and was 
currently on Nortriptyline.  He had some peroneal cramping 
sensations and difficulty getting started.  The physician 
decided to stop the Nortriptyline and to consider Proscar and 
monitor the veteran's symptoms.  In an outpatient note dated 
in May 2001, it was noted that the veteran's prostatism was 
controlled with Terazosin.  In April 2001, it was noted that 
the veteran had a recent history of trouble with his 
prostate.  The prostate was tender and it was noted that 
since the veteran's prostate symptoms were persisting after 
treatment with antibiotics he would be referred to the 
urology clinic.  In September 2001, it was noted that the 
veteran continued to be on antibiotic therapy for his 
prostate and that he would be given a urology appointment 
because of the continuance of his prostatism symptoms.  In 
October 2001, the veteran continued to complain of his usual 
frequency of urination.  

In November 2001, the veteran's private physician prescribed 
Cipro for acute prostatitis.  At a VA urology consultation in 
December 2001, it was noted that the veteran had chronic 
prostatism and had some weak urinary stream and dribbling.  
The prostate felt slightly globular but normal.  The 
Terazosin dose was increased and Finasteride was started.  In 
April 2002, the veteran was seen by VA with complaints of 
pain in the suprapubic region, which the examiner opined 
might be secondary to the veteran's chronic prostatitis.  
Cipro was prescribed for 3 weeks.  

At the hearing in June 2002, the veteran reported that he had 
been on medication for his prostatitis off and on since 
before he got out of service.  He said he currently received 
treatment from both his private physician and VA and was on 
Trizene and Phenomide, as well as intermittently on 
antibiotics when his prostate became inflamed.  He testified 
that he usually had to urinate between 5 and 8 times during 
the day and had to get up from bed to urinate at least 5 
times a night.  

VA records show that sulfamethoxazole was prescribed for 
urinary symptoms and prescriptions were filled in January 
1997, May 1997, August 1997, February 1998 and June 2000.  
Prescriptions for Cipro were filled in August 2001 and April 
2002.  Prescriptions for Terazosin were filled in May 2000, 
November 2000, February 2001, August 2001 and October 2001, 
December 2001 and April 2002.  Prescriptions for Finasteride 
were filled in December 2001 and April 2002.  

Analysis

As noted above, prostatitis is rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  The 
Board finds that the veteran's service-connected prostatitis 
is most appropriately evaluated in terms of urinary tract 
infection, based on the medications he has been prescribed 
and the fact that there is no objective clinical evidence of 
voiding dysfunction such as urine leakage or obstructed 
voiding.  Although the veteran has testified that he 
experiences urinary frequency, there is no clinical support 
for his assertions; the clinical record merely shows 
occasional complaints of frequency.  

Following a full and thorough review of the evidence of 
record, the Board concludes that a 10 percent rating for the 
veteran's for service-connected prostatitis is justified.  
The evidence demonstrates that the veteran suffers from 
recurrent prostatitis requiring antibiotic treatment.  The 
evidence also demonstrates that the veteran has been treated 
for prostatitis with medication since at least 1995.  The 
medical evidence does not, however, demonstrate, nor has the 
veteran alleged, recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, which would be required for the next higher 30 
percent rating.  The evidence is further silent for any 
indication of poor renal function.  Thus, the Board concludes 
that the veteran's symptomatology warrants a 10 percent 
rating, but no more.  

Fenderson considerations

The veteran's appeal concerning prostatitis arises from the 
original assignment of a disability rating.  As noted by the 
Board above, with regard to initial rating cases, separate 
ratings can be assigned to  separate periods of time, based 
upon the facts found - a  practice known as "staged ratings."  
See Fenderson, supra.

The RO, in granting the veteran's claim for service 
connection for prostatitis, assigned the veteran an effective 
date of August 15, 1996, the date of receipt of the veteran's 
claim.  The question to be answered by the Board is whether 
different disability ratings should be assigned for different 
periods of time subsequent to August 15, 1996.  

Review of the medical evidence reflects the veteran has been 
on drug therapy for his prostatitis essentially continuously 
since August 1996, thereby warranting the 10 percent rating 
effective from August 15, 1996, the date of receipt of the 
claim.  


ORDER

Service connection for swelling of the hands, fingers and 
wrists is denied.  

A rating of 60 percent is granted for degenerative joint 
disease, spondylosis and disc bulges of the lumbosacral 
spine, subject to controlling regulations applicable to the 
payment of monetary benefits.  

A rating of 10 percent is granted for prostatitis subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

